Title: To John Adams from United States House of Representatives, 16 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 16, 1790
				
				The House of Representatives have passed a bill, entitled “An act to amend the ’act for the establishment and support of light-houses, beacons, buoys, and public piers;” and,A resolve, “That, in the opinion of this House, the business now depending before the two Houses, may be finished by Tuesday the 27th instant, and that it will be convenient and proper that an adjournment of the present session of Congress should take place on that day;” in which bill and resolve they desire the concurrence of the Senate;The President of the United States has notified the House of Representatives, that he has this day approved of, and affixed his signature to, the “Act further to provide for the payment of the invalid pensioners of the United States.”
				
					
				
				
			